EXHIBIT as of June 16, 2008 Movado Group, Inc. 650 From Road, Paramus, NJ 07652 Dear Sir or Madam: We are pleased to advise you that Bank of America, N. A., successor by merger to Fleet National Bank (the “Bank”) hereby agrees to consider requests from Movado Group, Inc. (the “Company”) from time to time, for short-term loans (“Loans”) and documentary letters of credit for the importation of merchandise inventory (“Letters of Credit”).Any extension of credit hereunder (whether a Loan or a Letter of Credit) shall be made available at the sole discretion of the Bank but in any event subject to the following: (a) the Bank shall have determined that money market conditions are favorable for it to acquire loan assets, (b) the Bank shall continue to be satisfied with the Borrower’s business, financial condition and prospects and the condition and prospects of the industry in which the Borrower is engaged, (c) the Bank shall have received Company’s most current quarterly and annual financial statements and any other financial information regarding the Company which the Bank shall reasonably request from time to time, and (d) the Company shall have maintained and be maintaining a satisfactory relationship with the Bank and: Loan and Letters of Credit Requests:Each request for a Loan and/or Letter of Credit will be, at the Bank’s option, reviewed by the Bank and an independent credit analysis and assessment will be made each time a request is received.In the event that the Bank agrees to lend pursuant to any such request by the Company, any such Loan shall be evidenced by the promissory note enclosed with this letter (the “Note”) and be subject to the conditions therein contained and in any other documentation in form and substance satisfactory to the Bank.The Bank may respond to any request for a Loan or Letter of Credit for a stated amount with a Loan or Letter of Credit for a different amount, date or maturity, or may decline to respond entirely. Maximum Amount of Loans and Letters of Credit:The aggregate amount of Loans and Letters of Credit at any time outstanding shall not exceed $20,000,000 and the maximum amount of Letters of Credit at any time outstanding shall not exceed $2,000,000. Expiration and Maturity Date:Requests for extensions of credit must be made on or before June 16, 2009.All Loans will be payable in full on June 16, 2009.All Letters of Credit shall expire no later than 180 days from issuance. Interest Rate:Loans shall bear interest, at the Company’s election, at a rate per annum equal to either (i) a fluctuating rate equal to the Prime Rate, or (ii) such other fixed rate as may be agreed upon between the Company and the Bank for an interest period which is also then agreed upon (a Loan bearing interest at this rate is sometimes called an “Agreed Rate Loan”).The term “Prime Rate” shall be as defined in the Note.Interest shall be payable monthly in arrears based on a 360-day year and, for Agreed Rate Loans, on the last day of the applicable Interest Period. Letter of Credit Fees:Letters of Credit shall be issued at the Bank’s standard fees and charges in effect from time to time therefor. Additional provisions: All obligations of the Company owing to the Bank shall continue to be unconditionally guaranteed by all active domestic subsidiaries of the Company (collectively, the “Guarantors”) pursuant to the Bank’s standard form of guarantee (collectively, the “Guarantees”). The Company shall continue to provide the following to the Bank: - The consolidated and consolidating balance sheet for the Company and its subsidiaries, consolidated and consolidating statement of income and consolidated statement of cash flow: (i) audited and certified without qualification by accountants satisfactory to the Bank, within 120 days of fiscal year end and (ii) certified by the Company’s chief financial officer, within 75 days of the last day of each fiscal quarter. -Notices of defaults under any credit facilities or financial obligations of Borrower in excess of $5,000,000. - Such other statements and reports as shall be reasonably requested by the Bank. This letter agreement replaces, supersedes, amends and restates in its entirety the letter agreement from the Bank to the Company dated June 15, 2007 and all previous letters on this subject matter. If the terms of this letter are acceptable to you, please indicate your acceptance by signing and returning the enclosed copy of this letter and documentation to the Bank on or before June 16, 2008.This letter shall be unenforceable against the Bank unless so signed and returned on or before such date. Please contact us if you have any questions.We look forward to continuing our relationship. Very truly yours, BANK OF AMERICA, N.
